DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 03 August 2018 and 14 December 2020.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Specification
The specification is objected to because it refers to specific claim numbers.  Specification at paragraph [0010].  Because the numbering and contents of the claims will very likely change during prosecution, references to specific claim numbers should be deleted from the disclosure.  Appropriate correction is required.
The use of the trademarks VERSAFLEX and POLYONE has been noted in this application.  Specification at paragraph [0031].  Trademarks should be capitalized wherever they appear and be accompanied by generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  M.P.E.P. § 608.01(v).  Applicant should review the entire application carefully and thoroughly to ensure that all trademarks contained therein are capitalized.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substantially flat piece” and the “at least one aperture” must be shown or the features canceled from claims 10 and 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Election/Restriction
Applicant’s election with traverse of Group I, claims 1 to 14 in the reply filed on 26 March 2021 is acknowledged.  The traversal is on the grounds that Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452) do not teach the claimed technical feature; the groups of inventions “are 
Applicant’s arguments are not persuasive.  As indicated in the Restriction Requirement dated 26 January 2021, Che et al. do indeed teach the claimed technical feature – and even more relevant, Che et al. render the claims unpatentable as explained infra.  Moreover, independence and distinctiveness are not pertinent considerations for groups of claims lacking unity of invention.  Notwithstanding Applicant’s laudatory concern for the speculative ineffectiveness of the Office’s prosecution of each of the groups of claims in turn, it is also not a pertinent consideration for groups of claims lacking unity of invention.  Finally, Applicant’s argument that the Office would have to review the same pertinent fields and classes of prior art for all the groups of claims is merely continuing its unfounded speculation.
The Requirement is still deemed proper and is therefore made FINAL.  Claims 1 to 14 are examined and claims 15 to 22 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 10 and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “a substantially flat piece having at least one dimension chosen from length or width greater than a thickness of the substantially flat piece” and claim 11 recites “at least one aperture extending across the thickness of the second portion.  It is unclear to what structural features these limitations are directed.  In other words, the language of the claims is such that one of ordinary skill in the art could not interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Therefore, the claims do not appraise one of ordinary skill in the art of their scope and fail to serve the notice function required by 35 U.S.C. § 112(b) by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 3, 5, and 7 to 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Che et al..
Regarding claims 1 to 3 and 5, Che et al. teach a vial assembly comprising a tubular body comprising a cavity, an open end comprising a lip, and a closed end with an internal surface of the tubular body proximate the open end, the tubular body comprises a first portion having an internal surface comprising threading that extends from the open end to the closed end of the tubular body and a second portion having an internal surface not comprising threading; and a cap configured to couple to the open end of the tubular body, the cap comprising a first portion with a threaded portion configured to couple to at least a portion of the threading on the internal surface of the tubular body configured to abut the lip of the open end and configured to couple to the open end of the tubular body by rotation to engage the threaded portion of the cap to the threading on the internal surface of the tubular body and a second portion protruding from the threaded portion and extending into the cavity of the tubular body.  Che et al. at Figures 2 to 4.
Regarding claims 7 and 8, Che et al. teach a seal between the cap and the tubular body.  Che et al. at paragraph [0033].
Regarding claim 9, Che et al. teach that the threaded portion of the cap comprises a hollow cylinder having an external threaded surface.  Che et al. at Figure 4.
Regarding claims 10 and 11, Che et al. teach that the second portion comprises a substantially flat piece having at least one dimension chosen from length or width greater than a thickness of the substantially flat piece with an aperture extending across the thickness of the second portion.  Che et al. at Figure 4 and paragraphs [0021] to [0023].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), cited in the IDS filed on 03 August 2018, as applied to claims 1 to 3, 5, and 7 to 11 supra.
Regarding claims 4 and 12, varying the diameter of the tubular body and the thickness of the tube wall are merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cooling needs of the cryogenic tube.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), as applied to claims 1 to 3, 5, and 7 to 11 supra, in view of Chen et al. (U.S. Pat. Appl. Pub. No. 2016/0363362), both references cited in the IDS filed on 03 August 2018.
Regarding claim 6, Che et al. teach that the first portion comprises an upper portion having a height extending above the lip of the open end, Che et al. at Figure 2, but do not teach that the upper portion comprising a textured surface.  However, Chen et al. teach a cryogenic tube with an upper portion comprising a textured surface.  Chen et al. at Figure 1.  It would have been prima facie obvious to one of ordinary skill in the art to modify the upper portion of Che et al. to include a textured surface as taught by Chen et al..
Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), cited in the IDS filed on 03 August 2018, as applied to claims 1 to 3, 5, and 7 to 11 supra, in view of Akiichi et al. (JP 2014/190904), cited in the IDS filed on 14 December 2020.
Regarding claim 13, Che et al. do not teach that the tube wall comprises at least two flanges proximate the flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  However, Akiichi et al. teach at least two flanges proximate to a tube with a flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  Akiichi et al. at Figures 1 and 8.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Che et al. with that of Akiichi et al. in order to improve specimen extraction efficiency.  Akiichi et al. at Abstract.
Regarding claim 14, Akiichi et al. teach that the flanges comprise at least one gusset configured to apply force to the flexible bottom.  Akiichi et al. at Figure 1.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gautam Prakash/
Primary Examiner, Art Unit 1799